Citation Nr: 1802334	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  17-02 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for right shoulder bursitis with loss of range of motion.

2.  Entitlement to service connection for a left ankle condition.

3.  Entitlement to service connection for a right ankle condition.

4.  Entitlement to service connection for left foot, calcaneus heel spurs.

5.  Entitlement to service connection for plantar fasciitis also claimed as flat feet.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION


The Veteran had active service from June 1979 to January 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In his substantive appeal, the Veteran requested a Board hearing by live videoconference at a local VA office.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in January 2017.  Unfortunately, the Veteran passed away before the requested hearing could be scheduled.


FINDING OF FACT

On December 27, 2017, the Board was notified by the Social Security Administration that the appellant died in November 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.



		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


